Citation Nr: 1219037	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.

2.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The Board issued a decision in December 2008 which reopened and denied service connection for peripheral neuropathy.  The Veteran appealed the denial of his claim for entitlement to service connection for peripheral neuropathy to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Court Order, the Court remanded the issue of entitlement to service connection for peripheral neuropathy to the Board for additional development in compliance with a February 2010 Partial Joint Motion for Remand (Joint Motion).

In April 2008, the Veteran testified before the Board at a videoconference hearing.  In a September 2011 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2008 was no longer employed by the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing before the Board.  38 C.F.R. § 20.707 (2011).  In a response received in September 2011, the Veteran indicated that he wished to appear at another Board hearing.  Accordingly, the Veteran appeared at an additional hearing before the Board in January 2012.

The issues of entitlement to service connection for a bladder disorder and entitlement to service connection for diabetes mellitus, to include as due to 

exposure to Agent Orange, have been raised by the record, but have not yet been developed for appellate review.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate disposition.

The appeal is remanded to the RO.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the claim of entitlement to service connection for peripheral neuropathy on appeal, based on the Joint Motion's finding that the Board's December 2008 decision failed to provide the Veteran with an adequate examination.  Therefore, the Joint Motion found that the December 2008 Board decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that part of the December 2008 Board decision that denied entitlement to service connection for peripheral neuropathy must be vacated, and a new decision will be entered as if that part of the December 2008 decision by the Board had never been issued. 


REMAND

Review of the Veteran's claims file reflects that additional notice and development are necessary in order to comply with VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

I.  Peripheral Neuropathy

Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Review of the Veteran's claims file reflects that VA has not yet complied with its duty to notify the Veteran with regard to his claim for entitlement to service connection for peripheral neuropathy.  

The Veteran filed his claim to reopen the issue of entitlement to service connection for peripheral neuropathy in March 2006.  The Veteran's claim to reopen was denied by the RO in April 2006.  In February 2007, the Veteran filed a notice of disagreement, and in April 2007, he perfected his appeal.  By a Board decision in December 2008, the Board reopened the Veteran's claim of entitlement to peripheral neuropathy, and denied this claim on the merits.  Therefore, as noted above, based on the Joint Motion, the Court remanded this issue in February 2010.  Review of the claims file shows that the RO has not provided the Veteran with notice of the information and evidence needed in order to substantiate his claim for entitlement to service connection for peripheral neuropathy.  Accordingly, this claim must be remanded and such notice must be provided.

Based on the Joint Motion, the Court remanded this issue for an adequate examination.  In accordance with the Board remand in August 2010, an opinion was obtained as to whether peripheral neuropathy was related to the Veteran's military service.  The examiner was to provide an 

opinion as to whether it is more or less likely that the peripheral neuropathy diagnosis made in December 2005 is etiologically related to the Veteran's active military service, to include exposure to herbicides.  The examiner must provide a scientific rationale for his or her opinion.  If an opinion cannot be made without resort to speculation, he or she must so state and further identify any missing information that would result in a non-speculative opinion. 

In response to the Board's remand, a VA medical opinion dated in March 2011 was obtained.  The physician reviewed the evidence of record and provided a diagnosis of "unspecified idiopathic peripheral neuropathy" and found that the etiology of this disorder was unknown.  The physician concluded the peripheral neuropathy diagnosis was "less likely as not (less than 50/50 probability) caused by or a result of the veteran's active military service, to include exposure to herbicides."  The rationale for this opinion was

Review of the Agent Orange Fact Sheet from [VA] states that "acute and subacute transient peripheral neuropathy must appear within one year of exposure and resolve within 2 years of date of onset."  The Veteran's history, although sometimes confusing, states that the peripheral neuropathy was not formally diagnosed until 2002.  He did tell this examiner that his symptoms may have started as early as 1989.  Additionally, testimony found in the [claims] file states the veteran had multiple health complaints, mostly urological in nature, while he was in Vietnam and immediately following his return to the states.  The medical complaints which are described during these early years are not consistent with a diagnosis of peripheral neuropathy.  Furthermore, the veteran does have a history of alcohol abuse noted in his problem list from the Salem VAMC, which can also cause symptoms of a peripheral neuropathy.

The Veteran's representative argues that this opinion is inadequate as the examiner "provided no reasoning as to what caused the Veteran's neuropathy if not Agent Orange."  However, the Board remand did not request the examiner provide an opinion as to the etiology of the Veteran's peripheral neuropathy, but rather whether the diagnosis of peripheral neuropathy made in 2005 was etiologically related to the Veteran's military service.  Nevertheless, the Board finds the opinion provided in 

March 2011 is inadequate for appellate purposes, as the rationale provided for the opinion is not complete.  It is not clear which clinical and/or laboratory findings support the opinion that was provided.

II.  Posttraumatic Stress Disorder (PTSD)

In its January 2010 remand, the Board found that VA had not yet met its duty to notify the Veteran of the information and evidence needed to substantiate his claim for entitlement to an increased rating for PTSD, and instructed the RO to provide the Veteran with notice pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(d) as well as Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file reflects that the RO has not complied with the Board's remand directives.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is required for the RO to provide the Veteran with such notice in compliance with the Board's January 2010 remand.

In addition, the RO should provide the Veteran with a new VA examination addressing the severity of his service-connected PTSD.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 

Although a VA examination was provided in October 2009 which addressed the severity of the Veteran's PTSD, the clinical findings of that examination report are now almost three years old.  In addition, during his January 2012 hearing before the Board, the Veteran testified that his PTSD had worsened since his last VA examination, and that the dosage of the medication that was prescribed to treat his PTSD had been increased.  To adjudicate the severity of the Veteran's PTSD without more current clinical findings would be in error. 

III.  Total Rating For Compensation Purposes Based Upon Individual Unemployability (TDIU)

In its January 2010 remand, the Board noted that in a December 2009 letter, the Veteran's representative raised the issue of entitlement to TDIU.  Accordingly, the Board instructed the RO to provide appropriate notice and development of the Veteran's claim for TDIU and to adjudicate the claim.  Review of the claims file reflects that the RO has not yet complied with the Board's directives.  See Stegall, 11 Vet. App. 268.  Accordingly, remand is again required for compliance with the January 2010 remand.

Accordingly, the case is remanded for the following action:

1.  The RO must notify the Veteran of what information or evidence is needed in order to substantiate the claims of entitlement to service connection for peripheral neuropathy, entitlement to an increased rating for PTSD, and entitlement to TDIU, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent 

evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of any response from the Veteran, the RO must attempt to procure copies of records from the VA Medical Center (VAMC) in Durham, North Carolina and the VAMC in Salem, Virginia, as well as records from Martin Rehab Therapy in Martinsville, Virginia, which have not previously been obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded a comprehensive neurologic examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any 

peripheral neuropathy previously diagnosed in the record, or any peripheral neuropathy currently diagnosed is due to the Veteran's military service, to include as due to herbicide exposure.  The examiner must also state whether any previously diagnosed peripheral neuropathy, or any currently diagnosed peripheral neuropathy is due to or aggravated by a service-connected disorder.  A complete rationale for all opinions should be provided, to include all clinical and laboratory findings, medical publications, journals, reference works, etc.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed. 

4.  The Veteran must be afforded a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's PTSD has on his ordinary activities and his employment, the private medical records, the prior VA treatment records, and prior 

VA examination reports, to include the VA examination report dated in 2009.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of 

Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected PTSD, to include any medications taken for PTSD, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled 

examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the issue of whether entitlement to a TDIU is warranted, to include consideration of 38 C.F.R. § 4.16(b) (2011), and must readjudicate the issues of entitlement to service connection for peripheral neuropathy and entitlement to an increased evaluation for PTSD.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must address whether the claim for an increased rating for PTSD and for entitlement to TDIU must be submitted to the Chief Benefits Director or the Director, VA Compensation and Pension Service for assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2011); see also 38 C.F.R. § 4.16(b).  After the Veteran and his 

representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

